In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. In an entry filed June 1, 2012, the court appointed a special master in this ease for the continuing limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
*1418Pursuant to that entry, it is ordered that the parties shall observe the following requirements and schedule for the presentation of evidence:
All direct testimony to be offered in the proceeding, except for direct testimony to be elicited from a hostile witness, an adverse party, or a witness identified with an adverse party, shall be reduced to writing and filed with the court in accordance with the dates listed below. At a hearing to be scheduled in a later entry, each witness shall adopt his or her direct testimony under oath and be subject to cross-examination and examination by the special master. All evidence that the parties intend to rely upon, including the testimony described above and any exhibits, shall be submitted at the hearing and shall be admissible pursuant to the Ohio Rules of Evidence.
No later than May 17, 2013, relators shall serve upon respondents a proposed agreed statement of facts pursuant to S.Ct.Prac.R. 12.06.
No later than May 24, 2013, respondents shall inform relators of the extent of their agreement to the statement of facts.
No later than June 24, 2013, relators shall file and serve the following:
• Written direct testimony, • If applicable, a list of hostile witnesses, adverse parties, or witnesses identified with an adverse party that relators intend to call, and • The agreed statement of facts.
No later than July 22, 2013, respondents shall file and serve the following:
• Written direct testimony, • If applicable, a list of hostile witnesses, adverse parties, or witnesses identified with an adverse party that respondents intend to call, and • Any motion to strike relators’ previously filed evidence.
No later than August 12, 2013, relators shall file any motion to strike respondents’ previously filed evidence.
Memoranda contra any motions to strike shall be due within seven days after the filing of the motion to strike. Memoranda in reply shall be due within three days after the filing of any memoranda eonti’a.
An entry scheduling the hearing and related deadlines will be issued in consultation with counsel. Following the initial presentation of evidence, relators shall have an opportunity to present rebuttal evidence.
Following the conclusion of the presentation of evidence, an entry scheduling posthearing briefs and any other related or necessary matters shall be issued.
Andrew J. Campbell Special Master